ORDER

PER CURIAM.
Appellant Scott Adams (“Adams”) appeals from the judgment of the motion court denying his Rule 29.15, Mo. R.Crim. P. (2012), motion for post-conviction relief after an evidentiary hearing. Adams claims that the motion court clearly erred in denying his motion because he proved by a preponderance of the evidence that trial counsel was constitutionally ineffective for failing to challenge the multiple counts of domestic assault lodged against him on the basis of double jeopardy. Adams asserts that he was prejudiced by trial counsel’s failure to challenge the charges because there was a reasonable probability that two of the counts would have been dismissed and he would only have been convicted of a single count.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the *577judgment pursuant to Mo. R. Civ. P. 84.16(b)(5).